NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant amendments to the claims overcome the previous claim objections. 
Reasons for Allowance
Claims 21-23, 25, and 28-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is identified as USPGPUB: 2017/0354451 to Marin et al and US PGPUB: 2009/0149930 to Schenck. 
Marin discloses a device for providing a sprayed coolant onto the skin of a patient. The coolant passes from a coolant contained through a nozzle and out a spray hole. While Marin discloses a device that sprays the coolant onto the skin, Marin does not explicitly disclose a coolant temperature adjuster that adjust the temperature of the coolant before it is sprayed onto the skin. Schenck discloses a tissue treatment device comprising a temperature adjusting system for adjusting the temperature of a fluid. This fluid is then comes in contact with an electrode in order to adjust the temperature of the electrode. The electrode then applies treatment to the skin. While Schenck disclose a temperature adjuster that adjusts the flow of a coolant, this coolant is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794